MEMORANDUM **
Felix Sanchez-Marquez appeals his conviction and sentence following his guilty plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Sanchez-Marquez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues.
*761In his pro se supplemental brief, Sanchez-Marquez contends that he is entitled to an additional downward departure on the ground of disparate treatment by the Bureau of Prisons due to his alien status. This contention lacks merit because “deportable status may not be a ground for downward departure from the applicable guideline for aliens who are deportable.” United States v. Martinez-Ramos, 184 F.3d 1055, 1058 (9th Cir.1999).
Because our independent review of the record discloses no further arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.